                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ESKER MARTIN, III                                                                      PLAINTIFF

v.                              Case No. 4:20-cv-01266-KGB-BD

NEWBURN                                                                             DEFENDANT

                                             ORDER

       The Court has reviewed the recommended disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 31). Also pending before the Court are plaintiff Esker

Martin, III’s motion for order, motion for status, motion for attorney, motion for ruling, and motion

to appoint counsel (Dkt. Nos. 33, 34, 37, 38, 39) and defendant Officer Newburn’s motion to stay

scheduling order (Dkt. No. 35).

       Mr. Martin has filed objections to the recommended disposition in which he contends that

he filed his discovery as directed and that he signed the paper for the Veteran’s Administration or

University of Arkansas for Medical Sciences “to send medical records to the Court.”1 (Dkt. No.

36). Upon a de novo review of the record, including the recommended disposition and Mr.

Martin’s objections, the Court finds that Mr. Martin’s objections fail to rebut the recommended

disposition. Officer Newburn repeatedly requested from Mr. Martin information discoverable

under Rule 26 of the Federal Rules of Civil Procedure and attempted in good faith to resolve the

discovery dispute. Mr. Martin’s responses were incomplete and untimely, and, as such, the

responses did not comply with the Court’s Order (Dkt. Nos. 30, 32-1, 32-2, 32-3).




       1
         Mr. Martin’s claim to have completed the medical authorization form is not supported
by any evidence in the record before the Court.
       After careful consideration of the recommended disposition, Mr. Martin’s objections, and

a de novo review of the record, the Court concludes that the recommended disposition should be,

and hereby is, approved and adopted in its entirety as this Court’s findings in all respects (Dkt. No.

31). The Court dismisses without prejudice Mr. Martin’s claims due to his failure to comply with

the Court’s March 29, 2021, Order and his failure to prosecute this lawsuit. The Court denies as

moot Mr. Martin’s motion for order, motion for status, motion for attorney, motion for ruling, and

motion to appoint counsel (Dkt. Nos. 33, 34, 37, 38, 39). The Court denies as moot Officer

Newburn’s motion to stay (Dkt. No. 35).

       It is so ordered this the 7th day of July, 2021.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge




                                                  2
